Citation Nr: 1202006	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-45 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for the service-connected major depressive disorder.

2.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the RO.  

During the course of the appeal on the issue of a higher initial rating for major depressive disorder, the evidentiary development has produced evidence suggesting a current diagnosis of PTSD with medical opinion discussing its relationship to service.  The medical opinion also identifies the symptomatology attributable to the PTSD and that due to the service-connected major depressive disorder.  Both the Veteran and his representative recently have presented argument to the effect that service connection for PTSD (and accompanying symptomatology) should be granted.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  

The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service-connect.

In the May 2008 rating decision, the RO denied service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in July 2008.  However, the RO did not issue a Statement of the Case (SOC).

The RO did grant service connection for major depressive disorder in a February 2009 rating decision and assigned a 30 percent rating, effective on February 6, 2008.  The Veteran filed an NOD in March 2009 as to the rating assigned.  

The RO issued an SOC in October 2009 referable to the claim for a rating in excess of 30 percent for the service-connected depressive disorder, not otherwise specified (claimed as PTSD).  The Veteran appealed the rating decision in November 2009.  He maintains that he is entitled to a higher rating and that service connection for PTSD should be granted.

The Board has recharacterized the issue on appeal to better reflect the Veteran's claim as one of service connection for PTSD and entitlement to a higher initial rating for major depressive disorder.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran asserts that he is entitled to a higher rating and should be granted serviced connection for PTSD and its associated symptomatol0gy.

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 as to PTSD, appellate review of the issue was properly initiated, and the RO was then obligated to furnish him an SOC.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 19.26 (2011); see Manlicon v. West, 12 Vet. App. 238 (1999).  Hence, on remand the RO should furnish the Veteran with an SOC as to the issue of entitlement to service connection for PTSD.

As the claim for service connection for PTSD could affect his claim for a higher rating for major depressive disorder, the Board finds that the claims are inextricably intertwined and a Board decision at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Board notes that an April 2009 psychological evaluation update diagnosed the Veteran, in part, with PTSD and depressive disorder not otherwise specified.  The examiner, in part, attributed the following symptomatology to PTSD: reexperiencing, avoidance, and hyperarousal symptoms found in individuals suffering from PTSD.  

Significant depressive symptoms, including anhedonia, were noted.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) (holding that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a veteran is entitled to separate ratings for each residual arising from a single disability only if none of the symptomatology for one condition is duplicative or overlapping with symptomatology of the other condition).  

As a result, the Board finds that a remand is necessary to afford the Veteran another psychiatric examination to determine the current severity of the service-connected depressive disorder, and whether a diagnosis of PTSD is warranted.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take appropriate steps to obtain copies of any outstanding records referable to treatment of the Veteran by VA or a non-VA health care provider for the claimed psychiatric disorder.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The Veteran then should be afforded a VA psychiatric examination to evaluate the current severity of the service-connected major depressive disorder.  The claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.

After examining the Veteran and reviewing the entire record, the examiner should address the level of social and occupational impairment attributable to the service-connected depressive disorder.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the service-connected depressive disorder.  If it is not possible to differentiate between impairment resulting from the service-connected depressive disorder and that caused by another psychiatric disorder, the examiner should state this in the report.  

The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  

If a diagnosis of PTSD is identified, then the VA examiner should identify the specific stressor(s) to which the diagnosis is attributed.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  The RO should issue an SOC to the Veteran and representative addressing the issue of entitlement to service connection for PTSD.  The RO should return this issue to the Board only if the Veteran files a timely Substantive Appeal.

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and should afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



